DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7-9 in the reply filed on 1/28/21 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “controls the heater” in line 6 which appears to be a typographical error. The recitation of “controls” should be replaced with –control--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2016/0150824) in view of Holzherr (WO 2015/165813).
Claim 1. Memari et al. discloses an e-cigarette system comprising a portable charging and re-filling case 100 (cradle) which houses a fluid reservoir 3 and a rechargeable case battery 68. The case 100 further comprises a receptacle chassis 2 (defining an inner space) which is a holder that is sized to securely hold the PV 1 (holder); it is shown in an open configuration (second position) and is adapted to store the electronic cigarette 1 or any other PV in a specific position that enables the PV 1 to accurately engage with and align against electrical charging contacts, data transfer contacts and e-liquid re-filling nozzle that are all in the case. The PV holder or receptacle chassis 2 in this embodiment is pivotally attached to the main body of the portable charging and re-filling case 100 such that in a closed configuration (first position) the PV 1 is stored securely within the casing of the portable charging and re-filling case 100 ([0446]-[0448]; Figures 7 and 8). When the e-cigarette PV is depressed down onto the refill nozzle of the case (which can be done in the open configuration), then case charge contacts (terminal) electrically contact e-cigarette PV charge contacts, electrically connecting the electronic cigarette to the case battery so that the electronic cigarette can recharge its internal battery from the rechargeable case battery ([0464]). 
Memari et al. does not explicitly disclose that PV 1 (holder) is configured to generate aerosol by heating a cigarette.
Holzherr discloses a charging unit and electrically heated aerosol- generating device. The electrically heated aerosol-generating device 102 (holder) is adapted to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the e-cigarette system of Memari to make the case 100 capable of charging other electronic smoking devices, such as the aerosol-generating device 102 of Holzherr, in order to make the case 100 more versatile and allow the user to charge a variety of different smoking devices in the case.
Claim 2. Modified Memari et al. discloses that the PV 1 is rotatably connected to the case 100 via chassis 2 which can move between an open and a closed configuration and in the open configuration the PV 1 is tilted away from the case 100 
Claim 3. Modified Memari et al. discloses that when the PV 1 is in the open configuration, the PV 1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’ (Memari [0472]; Figure 17).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2016/0150824) in view of Holzherr (WO 2015/165813) and Thevenaz et al. (US 2017/0295844).
Claim 7. Memari et al. discloses an e-cigarette system comprising a portable charging and re-filling case 100 (cradle) which houses a fluid reservoir 3 and a rechargeable case battery 68. The case 100 further comprises a receptacle chassis 2 (defining an inner space) which is a holder that is sized to securely hold the PV 1 (holder); it is shown in an open configuration (second position) and is adapted to store the electronic cigarette 1 or any other PV in a specific position that enables the PV 1 to accurately engage with and align against electrical charging contacts, data transfer contacts and e-liquid re-filling nozzle that are all in the case. The PV holder or receptacle chassis 2 in this embodiment is pivotally attached to the main body of the portable charging and re-filling case 100 such that in a closed configuration (first position) the PV 1 is stored securely within the casing of the portable charging and re-filling case 100 ([0446]-[0448]; Figures 7 and 8). When the e-cigarette PV is depressed down onto the refill nozzle of the case (which can be done in the open configuration), 
Memari et al. does not explicitly disclose that PV 1 (holder) is configured to generate aerosol by heating a cigarette.
Holzherr discloses a charging unit and electrically heated aerosol- generating device. The electrically heated aerosol-generating device 102 (holder) is adapted to receive a smoking article 104 comprising an aerosol-forming substrate. The aerosol-generating device 102 further comprises a cavity 132 configured to receive the aerosol-generating article 104. A heater 134, in the form of, for example, a blade heater, is provided at the bottom of the cavity 132. In use, the user activates the aerosol-generating device 102, and power is provided from the battery 126 via the control electronics 128 to the heater 134. The heater is heated to a standard operational temperature that is sufficient to generate an aerosol from the aerosol-forming substrate of the aerosol-generating article 104. The charging device 100 comprises a rechargeable battery 106, control electronics 108, and electrical contacts 110 configured to provide electrical power to the aerosol-generating device, from the battery 106, when the aerosol-generating device is in connection with the electrical contacts 110. The electrical contacts 110 are provided adjacent the bottom of a cavity 112. The cavity is configured to receive the aerosol-generating device 102. The aerosol-
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the e-cigarette system of Memari to make the case 100 capable of charging other electronic smoking devices, such as the aerosol-generating device 102 of Holzherr, in order to make the case 100 more versatile and allow the user to charge a variety of different smoking devices in the case.
Memari also does not disclose that the holder is configured to: cumulatively monitor a smoking pattern in a first state in which the holder is tilted in the cradle and a second state in which the holder is separated from the cradle, and determine whether the cumulatively monitored smoking pattern satisfies a smoking restriction condition.
Thevenaz et al. discloses an electronic cigarette comprising a base part and a cartridge configured to be assembled thereto, said base part comprising a battery and at least one heating element connected to the battery. The base part can further comprise a processor associated with electrical components of the electronic cigarette, including the battery. The electrical components can be configured for providing additional features to the electronic cigarette, including a cigarette equivalency measure—allowing the processor to determine, based on the number of puffs and length of each puff, what is the estimated number of corresponding ‘real life cigarettes’ smoked by the user (monitoring in a second state) and alert him to the fact. For example, the processor can be configured to provide a signal to the user that he has smoked over ten cigarettes and set an alert. Alternatively, the user may be able to set, in advance, a cigarette limit (smoking restriction condition) after which the electronic 
Thevenaz et al. teaches that the disclosed “cigarette limit” or defined puff number/puffing time allows the user to regulate their vapor intake and provides the functionality of timed smoking programs which are predefined by the user ([0054]-[0057]; [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the “cigarette limit” or defined puff number/puffing time functionality taught by Thevenaz et al. in the electrically heated aerosol-generating device 102 (holder) of Holzherr to provide the added functionality of timed smoking programs or smoking cessation programming for the user.
Claims 8 and 9. Modified Memari discloses a counter/measuring system which counts the number of times the PV 1 has been inserted into the unit for re-filling (monitoring in a first state) (Memari [0402]). The electrical components can be configured for providing additional features to the electronic cigarette, including a cigarette equivalency measure—allowing the processor to determine, based on the number of puffs and length of each puff, what is the estimated number of corresponding ‘real life cigarettes’ smoked by the user (monitoring in a second state). The user may be able to set, in advance, a cigarette limit (smoking restriction condition) after which the electronic cigarette shuts down for a predetermined amount of time (Thevenaz [0054]-[0057]). Though the references do not explicitly disclose accumulating the smoking pattern in the first and second states to control the heater to stop heating, it would have 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/944950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
This application
Reference application
Claim 1. An aerosol generating system comprising:
Claim 1. An aerosol generating system comprising:
a holder configured to generate aerosol by heating a cigarette;
a holder device including a cigarette insertion hole formed at one end, and configured to generate an aerosol by 

a cradle device including an inner space configured to accommodate the holder device…
wherein the holder is disposed in the inner space of the cradle and configured to be tiltable with respect to the cradle to generate the aerosol.
wherein the inner space is formed on one side of the cradle device such that when the holder device is accommodated in the inner space of the cradle device, the holder device is capable of tilting between a first position where the cigarette insertion hole is completely concealed by the cradle device and a second position where the cigarette insertion hole of the holder device is completely exposed from the cradle device…


Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/944950 (reference application) in view of Memari et al. (US 2016/0150824) in view of Holzherr (WO 2015/165813) as cited in the 103 rejections above.
Claim 2. The reference application discloses the system of claim 1 but does not explicitly disclose that the angle is greater than 5° and less than or equal to 90°.

Claim 3. The reference application discloses the system of claim 1 but does not explicitly disclose that the holder is configured to, when the holder is tilted, heat a heater included in the holder by using power supplied from a battery included in the cradle.
Memari et al. discloses that when the PV 1 is in the open configuration, the PV 1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’ (Memari [0472]; Figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the holder be configured to heat the PV when it is in the open configuration so that it is preheated and ready to vape as taught by Memari ([0472]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/942221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
This application
Reference application
Claim 1. An aerosol generating system comprising:
Claim 1. An aerosol generating system comprising:
a holder configured to generate aerosol by heating a cigarette;
a holder that includes a terminal end and a cigarette insertion hole formed at the terminal end, and is configured to generate an aerosol by heating an aerosol generating material included in a cigarette inserted into the cigarette insertion hole; and
and a cradle comprising an inner space into which the holder is inserted,
a cradle device including an inner space into which the holder is inserted,
wherein the holder is disposed in the inner space of the cradle and configured to be tiltable with respect to the cradle to generate the aerosol.
… the inner space is formed on one side of the cradle so that when the holder is inserted into the inner space of the cradle, the holder is capable of tilting between a first position where the cigarette insertion hole is completely concealed by the cradle and a second 

Claim 2. The reference application discloses the system of claim 1 but does not explicitly disclose that the angle is greater than 5° and less than or equal to 90°.
Memari discloses PV 1 which is rotatably connected to the case 100 via chassis 2 which can move between an open and a closed configuration and in the open configuration the PV 1 is tilted away from the case 100 (Memari [0402]; Figure 8). While Memari et al. does not explicitly disclose that the angle is greater than 5° and less than or equal to 90°, the angle illustrated in Figure 8 appears to fall within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date that a similar tilt angle be used for the holder device of the reference application because differences in relative dimensions where the devices would not perform differently are considered not patentably distinct (MPEP §2144.04(IV)(A)).
Claim 3. The reference application discloses the system of claim 1 but does not explicitly disclose that the holder is configured to, when the holder is tilted, heat a heater included in the holder by using power supplied from a battery included in the cradle.
Memari et al. discloses that when the PV 1 is in the open configuration, the PV 1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’ (Memari [0472]; Figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the holder be configured to heat the PV when it is in the open configuration so that it is preheated and ready to vape as taught by Memari ([0472]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A WILL/Examiner, Art Unit 1747        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747